PER CURIAM.
Max Monroe appeals the district court’s order denying relief on his civil action alleging violations of the American with Disabilities Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Monroe v. City of Richmond, No. CA-03-914-3 (E.D.Va. Feb. 2, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED